Case 1:20-cv-01918-ABJ Document 41-1 Filed 03/19/21 Page 1 of 2




                Exhibit A
           Case 1:20-cv-01918-ABJ Document 41-1 Filed 03/19/21 Page 2 of 2



                       United States Department of the Interior
                                       OFFICE OF THE SOLICITOR
                                          Washington, DC 20240



                                               March 19, 2021


M-37066

Memorandum

To:              Secretary
                 Assistant Secretary – Indian Affairs
                 Assistant Secretary – Land and Minerals Management

From:            Principal Deputy Solicitor

Subject:         Permanent Withdrawal of M-37056, “Status of Mineral Ownership Underlying
                 the Missouri River within the Boundaries of the Fort Berthold Indian Reservation
                 (North Dakota)”

To facilitate the Department’s review of actions directed by the President’s January 20, 2021
Executive Order, 1 specifically as enumerated in the January 20, 2021 “Fact Sheet: List of
Agency Actions for Review,” 2 and pursuant to delegated authority, I hereby withdraw the May
26, 2020 Opinion issued by the Solicitor, M-37056. This withdrawal will enable the Solicitor’s
Office to further review the opinion and any underlying decisions or positions to which it
applies.

Regardless of this withdrawal, and as recently reaffirmed in M-37052, the Office of the
Solicitor’s governing legal interpretation with respect to ownership and trust status of minerals
beneath the flooded uplands remains the same. The flooded uplands are held in trust for the
benefit of the Mandan, Hidatsa, and Arikara Nation.

The withdrawal of M-37056 is effective immediately.

                                                                           Digitally signed by
                                                             ROBERT        ROBERT ANDERSON

                                                             ANDERSON      Date: 2021.03.19
                                                             ________________________________
                                                                           10:55:13 -05'00'

                                                             Robert T. Anderson



1
  Exec. Order No. 13,990, 86 Fed. Reg. 7,037 (Jan. 25, 2021).
2
  THE WHITE HOUSE, BRIEFING ROOM, FACT SHEET: LIST OF AGENCY ACTIONS FOR REVIEW (Jan. 20, 2021),
https://www.whitehouse.gov/briefing-room/statements-releases/2021/01/20/fact-sheet-list-of-agency-actions-for-
review/ (action number 14 under DOI heading).
